Citation Nr: 1623254	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has tinnitus related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran asserts that he served with an artillery unit in service which fired 155 mm mechanized howitzers and M-14 high-powered automatic rifles.  He contends that he has ringing in his ears that began in service and has continued since that time.  See December 2011 statement in support of claim (VA form 21-4138). 
Service treatment records are negative for complaints, findings, symptoms or diagnosis of tinnitus.  When requesting a VA examination and opinion in April 2012, the RO stated that the Veteran served in the United States Army as a field artillery intelligence specialist, and acoustic trauma was conceded.  The RO further noted that the exposure to acoustic trauma is high for this military occupation.   

An April 2012 VA audiology examination report reflects that the Veteran reported recurrent tinnitus.  The examiner noted that even with repeated questions, the Veteran could not remember the onset.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.   The VA examiner's rationale was that there was no evidence the Veteran suffered acoustic trauma during military service.  The Veteran does not correlate tinnitus onset to military service, noise exposure or acoustic trauma event.  He did not report
tinnitus as a complaint during service or at discharge.  There is no audiological support for the tinnitus claim.  There are multiple etiologies for tinnitus.  Considering all the evidence the examiner could not be 50% or more certain tinnitus resulted from noise exposure during military service.

In his May 2012 notice of disagreement, the Veteran re-asserted that he has had tinnitus since he left service in 1970.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the Veteran's statements with regard to this claim are credible. Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus. Additionally, his DD 214 confirm that he worked as a field artillery intelligence specialist during his period of service.

With regard to the negative opinion provided by the VA examiner in April 2012, the examiner's rationale was based, in part, that there was no evidence the Veteran suffered acoustic trauma during military service.  However, the RO specifically informed the VA examiner that acoustic trauma was conceded.  Therefore, the April 2012 negative VA opinion has no probative value as it is predicated on an inaccurate factual basis.  

In this case, based on the evidence of record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that the Veteran has provided competent and credible evidence of ringing in his ears since service.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


